[Cite as Herman v. Herman, 2022-Ohio-4148.]




                     IN THE COURT OF APPEALS OF OHIO
                         THIRD APPELLATE DISTRICT
                             PUTNAM COUNTY




MELISSA HERMAN,

       PLAINTIFF-APPELLEE/                           CASE NO. 12-22-01
       CROSS-APPELLANT,

       v.

PATRICK HERMAN,
                                                     OPINION
       DEFENDANT-APPELLANT/
       CROSS-APPELLEE.




                Appeal from Putnam County Common Pleas Court
                           Domestic Relations Division
                         Trial Court No. 2019 DIV 00165

      Judgment Affirmed in Part, Reversed in Part and Cause Remanded

                        Date of Decision: November 21, 2022




APPEARANCES:

       William E. Clark for Appellant/Cross-Appellee

       Kelly J. Rauch for Appellee/Cross-Appellant
Case No. 12-22-01


PER CURIAM.

       {¶1} Appellant/cross-appellee, Patrick Herman, appeals the December 20,

2021 judgment of the Putnam County Court of Common Pleas, Domestic Relations

Division. Appellee/cross-appellant, Melissa Herman, appeals the same judgment.

For the reasons that follow, we affirm in part and reverse in part.

                          I. Facts & Procedural History

       {¶2} This is the second time this case has come before this court. See

Herman v. Herman, 3d Dist. Putnam No. 12-21-01, 2021-Ohio-3876 (“Herman I”).

The basic factual and procedural background of this case was covered in detail in

Herman I:

       Patrick and Melissa were married on October 29, 1994. Doc. 1. On
       October 15, 2019, Melissa filed a complaint for divorce alleging that
       the parties were incompatible, gross neglect of duty by Patrick, and
       extreme cruelty towards Melissa. Doc. 1. Patrick filed an answer and
       counterclaim on November 14, 2019. Doc. 8. Although Patrick
       denied the gross neglect of duty and extreme cruelty, he admitted that
       the parties were incompatible. Doc. 8. The incompatibility was the
       basis for Patrick requesting that a divorce be granted as well. Doc. 8.
       Patrick also requested temporary spousal support. Doc. 9.

       Although the parties agreed that they should be divorced, they
       disagreed as to how the property should be distributed. Multiple
       hearings were held on the matter. On June 9 and 30, 2020, hearings
       were held as to whether real estate gifted from Melissa’s parents,
       known as the lake property, was separate or marital property. Doc.
       36. Following the hearings, the trial court issued a judgment finding
       that the intent of the gift was to give it to Melissa alone, so it was
       separate property. Specifically, the trial court found as follows[:]



                                         -2-
Case No. 12-22-01


       It is clear to the Court that the intent of Wife’s parents was to gift
       the real estate to their children. The fact that the deeds of the
       other siblings were only in the name of the sibling themselves and
       not the spouse goes directly to the intent of the parents as it is to
       be a gift to the children and not to the children and their spouses.
       Even though wife directly decided to include her husband’s name
       on the deed it does not change the donative intent of the parents.
       Also, wife’s parents continued to use the property as their own for
       a period of sometime [sic] after the transfer.

       Doc. 37. Based upon the intent of the parents, the trial court
       determined that the lake property was separate, not marital
       property. Doc. 37. The personal property was subject to further
       review. Doc. 37.

       Prior to the final hearings on the divorce, Melissa filed an asset and
       debt summary which provided estimated values of all marital assets
       and debts. Doc. 44. Patrick filed his memorandum setting the values
       of certain assets. Doc. 45. In his memorandum, Patrick requested that
       he continue to receive spousal support. Doc. 45. A final hearing on
       the divorce complaint and counterclaim was held on October 1 and
       December 2, 2020. Doc. 57. On December 22, 2020, the trial court
       granted the divorce to the parties, ordered a division of property, and
       ordered Melissa to pay spousal support in the amount of $399.44 per
       month for a period of 75 months beginning on February 1, 2021. Doc.
       58. On January 19, 2021, Patrick filed a notice of appeal from the
       trial court’s judgment. Doc. 65. Melissa filed a notice of cross-appeal
       on January 27, 2021.

(Boldface sic.) Id. at ¶ 2-4.

       {¶3} In Herman I, Patrick challenged the trial court’s determination that the

lake property was Melissa’s separate property. Patrick maintained that because

Melissa’s parents included both his name and Melissa’s name on the deed

transferring ownership of the lake property, the lake property was marital property.

Patrick argued in the alternative that even if Melissa’s parents intended for the lake

                                         -3-
Case No. 12-22-01


property to be a gift just to Melissa, and not a gift to both of them, Melissa, by

directing her parents to put his name on the deed to the lake property, intended to

give him a gift of an interest in the lake property. In addition to his arguments

concerning the lake property, Patrick also claimed that the trial court erred in

determining the value of certain marital assets and debts, specifically a 2006

Suburban and an outstanding loan for a Ford Focus, and that the trial court

incorrectly implemented a stipulation regarding the distribution of personal property

between himself and Melissa.

       {¶4} As for Melissa, in her cross-appeal in Herman I, she argued that the trial

court erred by listing the amount of an FME/Community Choice debt as $117 rather

than the true amount of $1,170. Melissa also claimed that the trial court abused its

discretion by ordering her to pay Patrick spousal support. Finally, Melissa argued

that the trial court abused its discretion in the way that it offset Patrick’s share of

marital property against Patrick’s interest in an account Melissa owned.

Specifically, after the trial court valued and divided Melissa and Patrick’s marital

assets and debts (excluding their retirement accounts and pension plans), it appeared

that Patrick would receive significantly more marital property than Melissa. Rather

than requiring Patrick to make a separate payment to Melissa in an amount sufficient

to make up the difference, the trial court offset the marital portion of Melissa’s 401k

account, which otherwise would be divided equally between Melissa and Patrick,


                                         -4-
Case No. 12-22-01


by that amount. The trial court thus ordered that Melissa “shall receive the first

$62,088.96 of the marital portion” of her 401k account and that “[t]he remaining

marital portion shall be divided equally between the parties.” (Doc. Nos. 57, 58).

Melissa took issue with this method, arguing that the trial court should have first

divided her 401k into two equal shares and then deducted from Patrick’s share the

amount owing to her.

       {¶5} With respect to Patrick’s arguments, we concluded that there was

“competent, credible evidence to support the trial court’s determination by clear and

convincing evidence that the lake property was intended [by Melissa’s parents] to

be the separate property of Melissa and not a gift to both parties.” Herman I, 2021-

Ohio-3876, at ¶ 7. However, regarding whether Melissa intended to give Patrick a

gift of an interest in the lake property, we determined that “the question ha[d] not

been resolved by the trial court,” and we thus remanded the matter to the trial court

“for consideration of Melissa’s intent.” Id. at ¶ 10. We also concluded that the trial

court’s valuation of the 2006 Suburban was not supported by the evidence, that the

trial court had not correctly determined the amount of the debt for the Ford Focus,

and that the trial court had not properly implemented Patrick and Melissa’s

stipulation regarding the distribution of personal property. These matters too were

remanded to the trial court for reevaluation.




                                         -5-
Case No. 12-22-01


       {¶6} Concerning Melissa’s arguments, we determined that the trial court had

erroneously stated the amount of the FME/Community Choice debt and remanded

this issue to the trial court for correction. However, we concluded that the trial

court, in offsetting Patrick’s share of marital property against the marital portion of

Melissa’s 401k account, “did not abuse its discretion in using the method it did.”

Id. at ¶ 16. Finally, we held that because “there were errors in the division of marital

property, the issue of spousal support must be revisited by the trial court.” Id. at ¶

17. We sustained Melissa’s spousal-support argument “to the extent the trial court

must correct the errors regarding the division of marital property and will thereafter

need to recalculate the spousal support.” Id. Accordingly, we also directed the trial

court to reassess the matter of spousal support on remand.

       {¶7} On remand, the trial court did not hold any additional hearings. On

December 20, 2021, the trial court issued a superseding judgment entry addressing

the remanded issues. As relevant to the instant appeal, the trial court found that

Melissa did not intend to transfer any interest in the lake property to Patrick.

Therefore, the trial court concluded, the lake property was Melissa’s separate

property. Furthermore, the trial court assigned a valuation of $4,500 to the 2006

Suburban. Moreover, in offsetting Melissa’s 401k account and Patrick’s share of

marital property, the trial court used the method that this court approved in Herman

I. However, due to corrections in the valuation and division of certain marital assets,


                                          -6-
Case No. 12-22-01


the offset amount was increased to $62,611.53. Finally, the trial court again ordered

Melissa to pay spousal support to Patrick in the amount of $399.44 per month for a

period of 75 months.

                             II. Assignments of Error

       {¶8} On January 7, 2022, Patrick filed a notice of appeal. He raises the

following assignments of error for our review:

       1. The trial court improperly applied or failed to apply the
       family gift presumption to transfer of property from one spouse
       to another.

       2. The trial court erred in determining that the lake house was
       wife’s separate property.

       3. The trial court abused its discretion by assigning a valuation
       of $4,500 to the 2006 Suburban.

       {¶9} On January 18, 2022, Melissa filed a notice of cross-appeal. She raises

the following assignments of error for our review:

       1. The trial court abused its discretion when it failed to divide
       the property of the parties equally.

       2. The trial court abused its discretion when it ordered
       appellee/cross-appellant  to pay   spousal  support   to
       appellant/cross-appellee.

       3. The trial court abused its discretion when it failed to include
       the parties’ stipulations regarding the disposition of the
       photographs and videos in its final entry.




                                         -7-
Case No. 12-22-01


                                    III. Discussion

A. Patrick’s First & Second Assignments of Error: Did the trial court err by
determining that the lake property is Melissa’s separate property?

          {¶10} In his first and second assignments of error, Patrick argues that the

trial court erred by categorizing the lake property as Melissa’s separate property.

He maintains that the trial court should have presumed that Melissa gifted him an

interest in the lake property and that Melissa failed to overcome this presumption.

Patrick further contends that, regardless of the presumption, the evidence establishes

that Melissa gave him a gift of an interest in the lake property.

          {¶11} “This court reviews the trial court’s classification of property as

marital or separate under a manifest-weight-of-the-evidence standard.” Lotz v. Lotz,

3d Dist. Auglaize No. 2-14-06, 2014-Ohio-5625, ¶ 16. “Accordingly, we will not

reverse the trial court’s judgment if it is supported by some competent, credible

evidence.” Id. “‘This highly deferential standard of review permits the affirmation

of the trial court’s judgment if there is even “some” evidence to support the court’s

finding.’”     Reed v. Reed, 3d Dist. Allen No. 1-09-63, 2010-Ohio-4550, ¶ 7,

quoting Huelskamp v. Huelskamp, 185 Ohio App.3d 611, 2009-Ohio-6864, ¶ 15 (3d

Dist.).

          {¶12} “In a divorce proceeding, the division of marital and separate property

involves a two-step process governed by R.C. 3105.171.” Lotz at ¶ 11. “First, the

trial court must determine whether property is marital or separate property, and,

                                           -8-
Case No. 12-22-01


second, the trial court must equitably allocate the marital and separate property.”

Id. “Once the characterization has been made, ‘the court should normally award

each spouse his or her separate property and then distribute the marital estate equally

unless an equal division would be inequitable.’” Tretola v. Tretola, 3d Dist. Logan

No. 8-14-12, 2014-Ohio-5484, ¶ 47, quoting Barkley v. Barkley, 119 Ohio App.3d

155, 159 (4th Dist.1997).

       {¶13} “Marital property generally includes all property acquired by either

party during the marriage as well as the appreciation of separate property due to the

labor, monetary, or in-kind contributions of either party during the marriage.” Avent

v. Avent, 166 Ohio App.3d 104, 2006-Ohio-1861, ¶ 15 (6th Dist.), citing R.C.

3105.171(A)(3)(a)(i) and (iii).     “However, marital property does not include

separate property.”         Id., citing R.C. 3105.171(A)(3)(b).          Under R.C.

3105.171(A)(6)(a)(vii), separate property includes “[a]ny gift of any real or personal

property or of an interest in real or personal property that is made after the date of

the marriage and that is proven by clear and convincing evidence to have been given

to only one spouse.”

       {¶14} In Herman I, we determined that the evidence clearly and

convincingly supported the trial court’s finding that the lake property was given to

Melissa by her parents with the intention for it to be her separate property. Herman

I, 2021-Ohio-3876, at ¶ 7. Accordingly, the evidence was sufficient to overcome


                                         -9-
Case No. 12-22-01


the presumption that the lake property was marital property ab initio.                See

Huelskamp, 185 Ohio App.3d 611, 2009-Ohio-6864, at ¶ 13 (“Property acquired

during a marriage is presumed to be marital property unless it can be shown to be

separate.”). However, we indicated that Melissa’s parents’ intentions did not

foreclose Melissa from taking some action to transform the lake property from

separate property into marital property. See Herman I at ¶ 8-10. “Separate property

can be converted to marital property if one spouse grants the other spouse an interest

in the property.” Huelskamp at ¶ 14. The conversion may be accomplished by inter

vivos gift from the donor spouse to the donee spouse. Helton v. Helton, 114 Ohio

App.3d 683, 685 (2d Dist.1996). “An inter vivos gift is an immediate, voluntary,

gratuitous and irrevocable transfer of property by a competent donor to another.”

Smith v. Shafer, 89 Ohio App.3d 181, 183 (3d Dist.1993). “‘The essential elements

of an inter vivos gift are (1) an intention on the part of the donor to transfer the title

and right of possession to the donee, (2) delivery by the donor to the donee, (3)

relinquishment of ownership, dominion, and control over the gift by the donor, and

(4) acceptance by the donee.’” Worden v. Worden, 3d Dist. Marion No. 9-16-54,

2017-Ohio-8019, ¶ 15, quoting Williams v. Ormsby, 131 Ohio St.3d 427, 2012-

Ohio-690, ¶ 20.




                                          -10-
Case No. 12-22-01


       {¶15} In Herman I, we directed the trial court to consider on remand whether

Melissa, upon receiving the lake property as separate property from her parents,

manifested an intention to gift Patrick an interest in the lake property. With respect

to this issue, the trial court found:

       As to the intent of wife to transfer said “lake property” to husband,
       this Court finds no merit in husband’s argument. Wife testified and
       this court finds credible, wife did not desire to transfer said “lake
       property” to husband. Husband testified that it was always wife’s
       intention that the property would belong to both of them. Wife
       testified that she was concerned regarding the anger of Husband but
       never after the transfer from her parents did wife take any overt
       actions, wife made no direct statements of any intentions to transfer
       the property. More specifically, this court would note that the
       intention of wife was that the daughter of the parties was going to
       reside there while attending college in that area. This Court would
       find that wife had no intentions to transfer the “lake property” to
       husband.

(Doc. Nos. 96, 97). Thus, the question in Patrick’s first and second assignments of

error is whether the evidence supports these findings and the trial court’s ultimate

conclusion.

       {¶16} Before turning to that question, however, it is necessary to consider

Patrick’s claim that the trial court should have begun its analysis with a presumption

that Melissa intended to give him a gift of an interest in the lake property. That is,

Patrick faults the trial court for failing to properly apply the so-called “family-gift

presumption,” and he asks that we do so. “[U]nder the family gift presumption, if

a transaction benefits a family member, the transaction is presumed to be a gift.”


                                         -11-
Case No. 12-22-01


Miller v. Miller, 6th Dist. Sandusky No. S-18-19, 2018-Ohio-5285, ¶ 5 (“Miller II”),

citing Kovacs v. Kovacs, 6th Dist. Sandusky No. S-09-039, 2011-Ohio-154, ¶ 12.

“Thus, when the family gift presumption is applicable, the purported donor will

generally bear the burden of establishing that a transaction was not a gift.” Id., citing

Kovacs at ¶ 12.

         {¶17} Nonetheless, “[t]he family gift presumption has not generally been

applied in the context of domestic relations proceedings.” Id. at ¶ 6. Indeed, Patrick

has identified only decisions from the Sixth and Eleventh District Courts of Appeals

clearly applying the family-gift presumption in the divorce-proceeding context. Id.;

Miller v. Miller, 6th Dist. Sandusky No. S-16-27, 2017-Ohio-7646; Osborn v.

Osborn, 11th Dist. Trumbull No. 2003-T-0111, 2004-Ohio-6476.1

         {¶18} Contrasting with the family-gift presumption applied in these cases

from the Sixth and Eleventh Districts is the longstanding rule of this court—that the

spouse “claiming an inter vivos gift [from the alleged donor spouse] bears the

burden of showing by clear and convincing evidence that such a gift was made.”

Brandon v. Brandon, 3d Dist. Mercer No. 10-08-13, 2009-Ohio-3818, ¶ 26. We

have applied this rule time and time again in divorce cases and, in fact, made

reference to it in Herman I. Herman I, 2021-Ohio-3876, at ¶ 9; see, e.g., Eggeman


1
  As this court noted while sitting by assignment in the Sixth District, where we followed the Sixth District’s
family-gift presumption jurisprudence, the Eleventh District has not been consistent in applying the family-
gift presumption in divorce cases. Miller II at ¶ 6, fn. 2 (observing that, after Osborn, the Eleventh District
did not apply the family-gift presumption in two factually similar cases).

                                                    -12-
Case No. 12-22-01


v. Eggeman, 3d Dist. Auglaize No. 2-04-06, 2004-Ohio-6050, ¶ 30; Guffey v.

Guffey, 3d Dist. Allen No. 1-99-03, 1999 WL 378358, *2 (June 3, 1999). Moreover,

this rule has been applied by a majority of our sister courts of appeals. Johnson v.

Johnson, 2d Dist. Greene No. 2018-CA-36, 2019-Ohio-1024, ¶ 27; Jones v. Jones,

4th Dist. Athens No. 07CA25, 2008-Ohio-2476, ¶ 22; Nethers v. Nethers, 5th Dist.

Guernsey No. 18 CA 000005, 2018-Ohio-4085, ¶ 16; Hippely v. Hippely, 7th Dist.

Columbiana No. 01 CO 14, 2002-Ohio-3015, ¶ 14-15, 19; Suppan v. Suppan, 9th

Dist. Wayne No. 17AP0015, 2018-Ohio-2569, ¶ 28; Rank v. Rank, 10th Dist.

Franklin No. 10AP-273, 2010-Ohio-5717, ¶ 11; Casper v. Casper, 12th Dist.

Warren Nos. CA2012-12-128 and CA2012-12-129, 2013-Ohio-4329, ¶ 12.

       {¶19} In arguing for application of the family-gift presumption, Patrick

provides us with no compelling reason to depart from our long-established

precedent placing the burden on the donee spouse to prove the existence of an inter

vivos gift from the donor spouse. After considering the matter, we find no reason

to do so. Accordingly, we proceed to analyze Patrick’s arguments conscious of the

fact that he had the burden of proving by clear and convincing evidence that Melissa

gave him a gift of an interest in the lake property.

       {¶20} In an effort to demonstrate that Melissa did in fact intend to gift him

an interest in the lake property, Patrick attacks the trial court’s finding that Melissa

did not “take any overt actions” or make any “direct statements of any intentions to


                                         -13-
Case No. 12-22-01


transfer the property.” Patrick argues that the trial court failed to consider evidence

that he and Melissa intended to use the lake property as their marital residence,

which, Patrick claims, demonstrates Melissa’s intention to give him an interest in

the lake property. At the June 30, 2020 hearing concerning the status of the lake

property, Patrick testified that after Melissa’s parents gifted the lake property, he

and Melissa resolved that they would remodel and sell their house in Ottoville.

(June 30, 2020 Tr. at 117). He stated that he started some of the remodeling work.

(June 30, 2020 Tr. at 117-118). In addition, Patrick testified that he intended to quit

his job in Ohio and that he had actually interviewed for jobs in Indiana closer to the

lake property, receiving one offer for part-time work. (June 30, 2020 Tr. at 117).

He stated that he turned down the offer in part because the Ottoville house “wasn’t

ready to be sold.” (June 30, 2020 Tr. at 117). Patrick also testified that they had

moved some furnishings and other items from their home in Ottoville to the lake

property. (June 30, 2020 Tr. at 118). Finally, both Patrick and his sister testified

that at a birthday party in February 2019, Melissa announced that Patrick was going

to leave his job and that they were going to sell the home in Ottoville and move to

the lake property. (June 30, 2020 Tr. at 118, 124).

       {¶21} While Melissa acknowledged making this announcement to the

partygoers, she testified that these plans never materialized, and Patrick did not

dispute Melissa’s testimony. (June 30, 2020 Tr. at 97, 99). This is significant. As


                                         -14-
Case No. 12-22-01


the trial court observed in its initial July 28, 2020 judgment entry finding the lake

property to be Melissa’s separate property:

       Husband * * * present[ed] information regarding future expectations
       as to moving to the “lake property” and selling the marital home and
       looking for new employment in that area. Future expectations are just
       expectations and cannot be * * * considered in any other light unless
       relied upon along with action taken.

(Doc. No. 37). We agree with the trial court. While Melissa’s declaration and the

parties’ planning might support a conclusion that Melissa could have intended to

give Patrick an interest in the lake property at some unspecified future date, a valid

inter vivos gift requires “an intention on the part of the donor to transfer the title and

right of possession of the particular property to the donee then and there * * *.”

(Emphasis added.) Bolles v. Toledo Trust Co., 132 Ohio St. 21 (1936), paragraph

one of the syllabus. Thus, whatever Melissa might have intended to do in the future,

and whatever Patrick expected that she would do, Melissa’s actions do not evidence

an intention to make an immediate gift to Patrick of an interest in the lake property.

Furthermore, some of the events to which Patrick testified, specifically the

relocation of some furnishings to the lake property, can be accounted for as other

than evidence of Melissa’s donative intent. Indeed, as the trial court noted in its

December 20, 2021 judgment entry, one of Patrick and Melissa’s daughters was

going to attend college near the lake property, and Patrick and Melissa both testified




                                          -15-
Case No. 12-22-01


that they moved bedroom furniture from the marital home in Ottoville to the lake

property in anticipation of her move to the area. (June 30, 2020 Tr. at 99-100, 118).

       {¶22} In addition, Patrick maintains that Melissa’s instruction to her parents

to include his name on the deed to the lake property is substantial evidence of

Melissa’s donative intent. However, “the holding of title to property by one spouse

individually or by both spouses in a form of co-ownership does not determine

whether the property is marital property or separate property.” R.C. 3105.171(H).

Therefore, the presence of both spouses’ names on the deed to a particular parcel of

property “may be considered on the issue of whether the property is marital or

separate, but it is not conclusive proof of the issue.” Ardrey v. Ardrey, 3d Dist.

Union No. 14-03-41, 2004-Ohio-2471, ¶ 12.

       {¶23} Here, notwithstanding the presence of Patrick’s name on the deed to

the lake property, competent, credible evidence supports that Melissa did not intend

to gift Patrick an interest in the lake property by directing her parents to include his

name on the deed. At the June 30, 2020 hearing, Melissa testified that she had

indicated to Patrick that she wanted the lake property to be in her name only, but

that Patrick “was not happy with that decision.” (June 30, 2020 Tr. at 57). She

stated that she “felt that if [she] did what [she] wanted to do, which [was] to put that

property in [her] own name, that basically [her] life would be hell.” (June 30, 2020

Tr. at 57). According to Melissa, she believed that Patrick “would not have spoken


                                         -16-
Case No. 12-22-01


to her[,] * * * made it known to [her] that he was not happy with her, and treat[ed]

[her] like crap” if she had not instructed her parents to put Patrick’s name on the

deed to the lake property. (June 30, 2020 Tr. at 67). Melissa further testified that

when she told her parents to put Patrick’s name on the deed, she “d[id] so for the

benefit of [her] health” and so that she “did not have to deal with [Patrick] in a

negative way.” (June 30, 2020 Tr. at 90).

       {¶24} Thus, Melissa’s testimony established that although she desired to

have the lake property deeded in her name only, she was wary of Patrick’s reaction

if she did so and therefore instructed her parents to include Patrick’s name on the

deed to the lake property for the purpose of preserving marital harmony and

protecting her own wellbeing. The trial court found Melissa’s testimony to be

credible and concluded based on this testimony that Melissa did not intend to

transfer any interest in the lake property to Patrick. As the trier of fact, the trial

court was in the best position to observe Melissa and weigh her credibility, and we

accordingly defer to the trial court’s findings. See Casper, 2013-Ohio-4329, at ¶

14; Rank, 2010-Ohio-5717, at ¶ 14. Consequently, we conclude that the evidence

supports the trial court’s determination that Melissa did not intend to transfer any

interest in the lake property to Patrick. See Casper at ¶ 13-14 (where wife conveyed

separate property to husband and herself by joint and survivorship deed, evidence

supported trial court’s holding that husband did not prove donative intent because


                                        -17-
Case No. 12-22-01


wife might have conveyed property “to placate husband and honor his request that

wife transfer the property into both of their names”); Rank at ¶ 8, 14 (where husband

not being title owner of wife’s separate property “was a contentious issue amongst

the parties through their marriage,” wife’s testimony that she did not intend to

transfer property rights when she executed joint deed only months before separation

was sufficient credible evidence to defeat husband’s claim of gift).

       {¶25} Patrick had the burden of proving by clear and convincing evidence

that Melissa intended to give him a gift of an interest in the lake property, thereby

transmuting her separate property into marital property. As competent, credible

evidence supports the trial court’s finding that Melissa did not intend to give Patrick

any interest in the lake property, Patrick failed to sustain his burden. Therefore, we

conclude that the trial court did not err by determining that the lake property is

Melissa’s separate property.

       {¶26} Patrick’s first and second assignments of error are overruled.

B. Patrick’s Third Assignment of Error: Does the evidence support the trial
court’s valuation of the 2006 Suburban?

       {¶27} In his third assignment of error, Patrick contends that the trial court

erred by assigning a valuation of $4,500 to the 2006 Suburban.

       {¶28} In divorce cases, “a trial court must generally assign and consider the

values of marital assets in order to equitably divide those assets.” Schwarck v.

Schwarck, 3d Dist. Auglaize No. 2-11-24, 2012-Ohio-3902, ¶ 26. “The valuation

                                         -18-
Case No. 12-22-01


of property in a divorce case is a question of fact.” Id. at ¶ 27. “Accordingly, a trial

court’s decision pertaining to the valuation of property will be reviewed under a

manifest weight of the evidence standard and will not be reversed so long as it is

supported by some competent and credible evidence.” Id. “If the parties to the

divorce submit evidence in support of conflicting valuations, the trial court ‘may

believe all, part, or none of any witness’s testimony.’” Mousa v. Saad, 3d Dist.

Marion No. 9-18-12, 2019-Ohio-742, ¶ 14, quoting Huelskamp, 185 Ohio App.3d

611, 2009-Ohio-6864, at ¶ 27.

       {¶29} Patrick claims there is no evidence in the record supporting the trial

court’s valuation. Admittedly, limited evidence was presented to the trial court

regarding the value of the 2006 Suburban. On December 2, 2020, at the second part

of the final divorce hearing, the only testimony relating to the 2006 Suburban was

Patrick’s testimony that the vehicle “barely has a bumper left, paint’s all coming off

of it, [and] it has about 200,000 miles on it.” (Dec. 2, 2020 Tr. at 63). However,

Patrick’s “Personal History and Financial Affidavit,” which Patrick submitted as an

exhibit at the hearing, listed the estimated value of the 2006 Suburban as $4,500.

(Dec. 2, 2020 Tr. at 96); (Patrick’s Ex. 3). Melissa’s affidavit of property likewise

provided a valuation of $4,500 for the 2006 Suburban. (Doc. No. 3). Given the

meager evidence offered concerning the value of the 2006 Suburban, as well as the

parties’ apparent concurrence as to its value, we cannot say that the trial court erred


                                         -19-
Case No. 12-22-01


by fixing the value of the 2006 Suburban at $4,500. We conclude that competent,

credible evidence supports the trial court’s valuation of the 2006 Suburban and that

the valuation is not against the manifest weight of the evidence.

       {¶30} Patrick’s third assignment of error is overruled.

C. Melissa’s First Assignment of Error: Did the trial court’s method of
dividing Melissa’s 401k account constitute an abuse of discretion?

       {¶31} In her first assignment of error, Melissa argues the trial court abused

its discretion by dividing the marital portion of her 401k account using the method

we sustained in Herman I. Melissa maintains that she and Patrick had agreed to

equally divide all the marital property, including her 401k account, and that the trial

court intended to do just that. Melissa argues that the trial court’s method of

dividing her 401k account does not achieve an equal division of that asset and

instead “results in an inequitable division” that “contradicts the stipulations of the

parties and the stated intentions of the trial court.”

       {¶32} “Generally, trial courts should divide marital assets and debts equally

between the spouses.” Fogt v. Fogt, 3d Dist. Defiance No. 4-18-10, 2019-Ohio-

1403, ¶ 20, citing R.C. 3105.171(C)(1). However, where an equal division would

be inequitable, “the trial court must ‘divide the marital * * * property equitably

between the spouses * * *.’” Siferd v. Siferd, 3d Dist. Hancock No. 5-17-04, 2017-

Ohio-8624, ¶ 25, quoting R.C. 3105.171(B). The trial court “has broad discretion

to determine what property division is equitable in a divorce proceeding.” Cherry

                                          -20-
Case No. 12-22-01


v. Cherry, 66 Ohio St.2d 348 (1981), paragraph two of the syllabus. An abuse of

discretion suggests the trial court’s decision is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219 (1983).

         {¶33} In this appeal, Melissa maintains that the trial court’s choice of method

for dividing her 401k account was an abuse of discretion. Melissa insists that, rather

than giving her the first $62,611.53 from her 401k account and then splitting the

remainder of the account equally between her and Patrick, the trial court should

have instead divided her 401k into two equal shares and then subtracted $62,611.53

from Patrick’s individual share. Thus, Melissa renews the argument that this court

explicitly rejected in Herman I. There, we observed that “[a]lthough Melissa claims

that the trial court’s method resulted in her getting less money, which it does, it is

the equitable division.” Herman I, 2021-Ohio-3876, at ¶ 16. We further asserted

that “us[ing] the method Melissa suggests would result in an inequitable division of

the property and a windfall to her.” Id.

         {¶34} To illustrate the outcome of the trial court’s method as compared to

the outcome of Melissa’s proposed method, we offered the following example in

Herman I:

         Example of Calculation of Offset of Home Equity2
2
  In Herman I, we referred to the offset as the “home equity offset” and assigned it a value of $51,684.50.
This was a somewhat confusing choice of words. As noted in the opening paragraphs of this opinion, the
offset at issue in Herman I was determined by the trial court to be $62,088.96. Moreover, the amount of the
offset was based on the value of Patrick’s share of all the marital property, not just the value of his share of
the equity in the marital residence. Nevertheless, for the sake of clarity and consistency in explaining the
calculations, we will continue using the same terminology and dollar amounts we used in Herman I.

                                                     -21-
Case No. 12-22-01



           Value of Home = $171,500 - $68,131 (mortgage) = $103,369 (equity)

           Patrick’s Equity = $51,684.50, Melissa’s Equity = $51,684.50

           Melissa’s 401K with example value of $200,000 (no real value
           provided).

           Trial Court’s Method of Evaluation:

           Melissa gets first $51,684.50 from 401K, leaving $148,315.50 to be
           divided

           Melissa = $74,157.75 + $51,684.50 (home equity offset) =
           $125,842.25

           Patrick = [$74,157.75]3 + $51,684.50 (home equity) = $125,842.25

           Melissa’s Method of Evaluation:

           Melissa = $100,000 + $51,684.50 (home equity offset) = $151,684.50

           Patrick = $100,000 - $51,684.50 (offset) + $51,684.50 (home equity)
           = $100,000

Id. Thus, at a passing glance, our example appeared to confirm that the trial court’s

method resulted in an equal division of marital assets between Melissa and Patrick,

rather than a boon to Melissa as would have resulted under her proposed method.

           {¶35} But on closer examination, our example was flawed. In our example,

there was $303,369 in marital assets to be distributed between Melissa and Patrick.

This amount is the sum of the $103,369 equity in the home plus the $200,000




3
    Owing to a typographical error, this figure appeared as $74,147.75 in our opinion in Herman I.

                                                     -22-
Case No. 12-22-01


example amount of the 401k. To achieve an equal distribution of assets, each party

would be entitled to half of this sum, i.e., $151,684.50. However, in both our

illustration of the trial court’s method of evaluation and our illustration of Melissa’s

method of evaluation, only $251,684.50 was divided between Melissa and Patrick.

Unaccounted for in our example was $51,684.50—an amount equivalent to

Melissa’s home equity offset or, alternatively, one-half of the home equity. The

reason for this discrepancy is that while our example incorporated Melissa’s home

equity offset, it did not provide for the fact that Patrick, in retaining possession of

the home, was also gaining all the equity in the home. Thus, Melissa’s home equity

offset is a function of Patrick receiving the entirety of the home equity, and it exists

only where the home equity is allocated entirely to Patrick. Accordingly, wherever

Melissa is credited with her home equity offset, Patrick must also be credited for the

entire amount of the home equity.

       {¶36} If we had properly accounted for the fact that Patrick was receiving

the entirety of the home equity, our example would have looked like this:

       Example of Calculation of Offset of Home Equity

       Value of Home = $171,500 - $68,131 (mortgage) = $103,369 (equity)

       Patrick’s Equity = $51,684.50, Melissa’s Equity = $51,684.50
       Because Patrick is receiving the home with all of its equity,
       Patrick owes Melissa $51,684.50 (home equity offset)

       Melissa’s 401K with example value of $200,000 (no real value
       provided).

                                         -23-
Case No. 12-22-01



         Trial Court’s Method of Evaluation:

         Melissa gets first $51,684.50 from 401K, leaving $148,315.50 to be
         divided

         Melissa = $74,157.75 + $51,684.50 (home equity offset) =
         $125,842.25

         Patrick = $74,157.75 + $103,369 (entire home equity) = $177,526.75

         Melissa’s Method of Evaluation:

         Melissa = $100,000 + $51,684.50 (home equity offset) = $151,684.50

         Patrick = $100,000 - $51,684.50 (offset) + $103,369 (entire home
         equity) = $151,684.50

Thus, contrary to our assertion in Herman I, it is the trial court’s method of

evaluation, not Melissa’s, that results in a windfall to Patrick. Melissa does not

benefit from that windfall, as we claimed in Herman I. Instead, it is Patrick who

receives a disproportionate share of the marital assets—$51,684.50 more than

Melissa and $25,842.25 more than he would receive if the marital assets were

divided equally. The reason for this is that by taking the offset off the top of

Melissa’s 401k account and then dividing the remainder of the account equally, half

of the amount that Patrick owed was paid using money that actually belonged to

Melissa.4


4
  As an illustration, we offer this simple example: Jack and Jill open a joint bank account. Jack and Jill each
deposit $50 into the account. Jack also owes Jill $50 from a separate transaction. Jack and Jill decide to
simultaneously close their bank account and discharge the debt. If Jill gets the first $50 from the bank account
and the remaining balance is then divided equally between Jack and Jill, Jill receives $75 and Jack receives

                                                     -24-
Case No. 12-22-01


         {¶37} Had the trial court intended to effect an equitable, albeit unequal,

division of marital assets, its method might have been a permissible way to do so.

Yet, from the trial court’s judgment entries, this was not the trial court’s intent. For

example, in its December 22, 2020 judgment entry, which we reviewed in Herman

I, the trial court stated that the home equity offset was necessary “[i]n order to

equalize the equity and/or debt of the parties.” (Emphasis added.) (Doc. Nos. 57,

58). Furthermore, in discussing whether to award spousal support, the trial court

“note[d] that as it pertains to the distribution of the assets, each party is receiving an

equalized portion of assets including real estate, retirement accounts, personal

property and debts.” (Emphasis added.) (Doc. Nos. 57, 58). Finally, although the

trial court referred to an exhibit it prepared, Court’s Exhibit 3, as a “Distribution

List of assets and debts for equitable distribution,” Court’s Exhibit 3, which was

used to calculate Melissa’s home equity offset, showed an equal distribution of

assets and debts when the offset is factored in. (Emphasis added.) (Doc. Nos. 57,

58). The trial court’s December 20, 2021 superseding judgment entry contained all

these same findings and references. (Doc. Nos. 96, 97). Thus, the relevant judgment




$25. However, this results in Jill receiving $25 less than the $100 she initially expended ($50 into the bank
account and $50 to Jack). As joint owner of and equal contributor to the bank account, Jill owned half of the
$50 used to repay Jack’s debt; only half of the debt was repaid using funds belonging to Jack. Jack thus
avoids fully repaying the debt and takes $25 more than the $0 that he should receive (his $50 bank account
deposit minus the $50 he owes Jill). To ensure that Jill receives the entire value of her interest in the bank
account as well as full satisfaction of the debt, the bank account must first be divided into one $50 share for
Jill and one $50 share for Jack. Jack’s $50 share may then be used to repay his debt to Jill, resulting in Jill
receiving $100 from the bank account and Jack receiving $0.

                                                    -25-
Case No. 12-22-01


entries establish that the trial court envisioned an equal division of Melissa and

Patrick’s marital property.

       {¶38} Yet, the trial court’s method of dividing Melissa’s 401k account does

not result in an equal distribution of marital property. Instead, it results in Patrick

receiving a disproportionately large share of marital property. Hence, insofar as the

trial court intended to equally divide Melissa and Patrick’s marital assets but

adopted a method of dividing their property that actually resulted in an unequal

distribution, the trial court abused its discretion. Gilsdorf v. Gilsdorf, 3d Dist.

Marion No. 9-13-34, 2014-Ohio-5000, ¶ 16 (concluding that the trial court abused

its discretion by “ordering an equal division of assets but dividing the assets in an

unequal manner * * * contrary to the trial court’s stated intentions”). In concluding

otherwise in Herman I, it appears we erred.

       {¶39} Melissa requests that we reexamine our holding in Herman I and

conclude that the trial court abused its discretion by dividing her 401k account in a

way that does not result in an equal distribution of marital property. While Patrick

does not dispute that the trial court’s method results in him receiving an unequal

share of marital property at Melissa’s expense, he counters that Melissa “is

attempting to relitigate an issue which was already specifically decided” and that

the law of the case doctrine bars our reconsideration of the issue.




                                         -26-
Case No. 12-22-01


          {¶40} The law of the case doctrine “provides that the decision of a reviewing

court in a case remains the law of that case on the legal questions involved for all

subsequent proceedings in the case at both the trial and reviewing levels.” Nolan v.

Nolan, 11 Ohio St.3d 1, 3 (1984). “Thus, the decision of the appellate court in a

prior appeal must ordinarily be followed in a later appeal in the same case and

court.”     Pavlides v. Niles Gun Show, Inc., 112 Ohio App.3d 609, 615 (5th

Dist.1996). “The doctrine is necessary to ensure consistency of results in a case, to

avoid endless litigation by settling the issues, and to preserve the structure of

superior and inferior courts as designed by the Ohio Constitution.” Hopkins v. Dyer,

104 Ohio St.3d 461, 2004-Ohio-6769, ¶ 15.

          {¶41} However, the law of the case doctrine “is considered to be a rule of

practice rather than a binding rule of substantive law and will not be applied so as

to achieve unjust results.” Nolan at 3. Accordingly, “[a]n appellate court may

choose to re-examine the law of the case it has itself previously created if that is the

only means to avoid injustice.” Pavlides at 615. Even so, “such reexaminations

must not be undertaken lightly by an appellate court, nor encouraged as a common

course of conduct for unsuccessful litigants.” Weaver v. Motorists Mut. Ins. Co., 68

Ohio App.3d 547, 549 (2d Dist.1990).

          {¶42} Because of our misstep in Herman I, Melissa will receive considerably

less than she would have received had the trial court utilized her method of dividing


                                          -27-
Case No. 12-22-01


and offsetting her 401k account.       By the same token, Patrick will receive

considerably more than he would have received under Melissa’s method.

Considering the effect of our decision in Herman I, under the facts and

circumstances present here, neither the integrity of this court nor the law is served

by our adhering to a previous decision that we now know to be in error.

       {¶43} Our decision in Herman I was flawed, and in a case like this, when a

higher court’s mandate is not involved, application of the law of the case doctrine

is, in essence, discretionary. See Christianson v. Colt Indus. Operating Corp., 486

U.S. 800, 817, 108 S.Ct. 2166 (1988) (“A court has the power to revisit prior

decisions of its own or of a coordinate court in any circumstance, although as a rule

courts should be loathe to do so in the absence of extraordinary circumstances such

as where the initial decision was ‘clearly erroneous and would work a manifest

injustice.’” (quotation citation omitted)); State v. Kelly, 8th Dist. Cuyahoga No.

89393, 2007-Ohio-6838, ¶ 15 (the law of the case doctrine is discretionary in

application, subject to exceptions, including when “the earlier decision is clearly

erroneous and would work a manifest injustice”) (citations omitted).

       {¶44} In the instant case, we find that the mathematical error in the method

of dividing the marital property made by the trial court and erroneously ratified by

this Court in Herman I is sufficiently within the concept of extraordinary

circumstances and manifest injustice to overcome the doctrine’s application. See


                                        -28-
Case No. 12-22-01


Pavlides, 112 Ohio App.3d at 615 (“An appellate court may choose to re-examine

the law of the case it has itself previously created if that is the only means to avoid

injustice.”).

       {¶45} This decision is consonant with the law of the case doctrine in cases

where it will not be applied so as to achieve unjust results (emphasis added to the

language quoted from Nolan, supra). See Hawley v. Ritley, 35 Ohio St.3d 157, 160-

161 (1988) (affirming the appellate court’s ruling applying the law of the case

doctrine, but also concluding that “affirmance of the decision of the court of appeals

below by applying the doctrine does not achieve an unjust result”); L.G. Harris

Family Ltd. Partnership I v. 905 S. Main St. Englewood, L.L.C., 2d Dist.

Montgomery No. 26682, 2016-Ohio-7242, ¶ 58 (appellate court decision became

law of the case when appellant did not appeal to the Supreme Court of Ohio and

there was no injustice in following it); Meeks v. Meeks, 10th Dist. Franklin No.

06AP-1186, 2008-Ohio-2015, ¶ 22 (after recognizing its ability to reexamine a prior

holding in the same divorce case and discussing its prior opinion, appellate court

found applying the law of the case would not result in an injustice); Carr Supply,

Inc. v. Rockford Homes, Inc., 10th Dist. Franklin No. 02AP-960, 2003-Ohio-4676,

¶ 20 (applying the law of the case where appellant failed to move for reconsideration

after the appellate decision and where appellant failed to prove that an injustice

would result from its application). We further find a similar situation that actually


                                         -29-
Case No. 12-22-01


occurred in a decision of another state appellate court, wherein the appellate court

applied the manifest injustice exception to the law of the case doctrine so that the

trial court could make a correction of a mathematical error in a prior final judgment

in the same case on remand. Logue v. Logue, 766 So.2d 313 (Fla. 4th DCA 2000).

       {¶46} In sum, as a result of our flawed decision in Herman I, the trial court,

on remand, used the same erroneous method to offset and divide Melissa’s 401k

account. Because of the manifest injustice that would occur should we knowingly

continue to let this mathematical error in the trial court’s method of evaluation go

uncorrected, we sustain Melissa’s first assignment of error so that the trial court can

make the proper correction of the property division on remand.

D. Melissa’s Second Assignment of Error: Did the trial court abuse its
discretion by ordering Melissa to pay spousal support to Patrick?

       {¶47} In her second assignment of error, Melissa maintains that the trial

court abused its discretion by ordering her to pay spousal support to Patrick. Melissa

argues that “the trial court’s findings regarding the reasonableness of the spousal

support order are not supported by the record” and that “the trial court failed to

provide any details as to how it arrived at the amount of the support and the term of

the award.”

       {¶48} To begin, we must address whether our disposition of Melissa’s first

assignment of error based upon our flawed decision in Herman I affects our

consideration of Melissa’s second assignment of error. As in his response to

                                         -30-
Case No. 12-22-01


Melissa’s first assignment of error, Patrick again argues that “to the extent that

Melissa’s assignment of error requests the Court to reconsider whether spousal

support is appropriate, this Court should overrule Melissa’s assignment of error as

being precluded under the doctrine of the law of the case.” He suggests that, in

Herman I, we “instructed the trial court to recalculate the amount of spousal support,

based on its correction of the errors in the division of property, not to reconsider

whether spousal support is appropriate.”

       {¶49} In Herman I, we did refer to the amount of the spousal support award

and the need for the trial court to “recalculate” the award on remand while omitting

a discussion of whether it was reasonable and appropriate to award Patrick spousal

support. However, our decision in Herman I should be understood as deferring

determination of the reasonableness and appropriateness of spousal support pending

a proper equitable division of marital property, which could have affected the trial

court’s assessment of whether to award spousal support to Patrick. “The law-of-

the-case doctrine ‘“comes into play only with respect to issues previously

determined.”’” Banker’s Choice, L.L.C. v. Cincinnati Zoning Bd. of Appeals, 1st

Dist. Hamilton No. C-200117, 2021-Ohio-1206, ¶ 16, quoting Giancola v. Azem,

153 Ohio St.3d 594, 2018-Ohio-1694, ¶ 16, quoting Quern v. Jordan, 440 U.S. 332,

347, 99 S.Ct. 1139 (1979), fn. 18. Therefore, the law of the case doctrine does not




                                        -31-
Case No. 12-22-01


bar us from examining any facet of the trial court’s decision to award spousal

support to Patrick.

       {¶50} R.C. 3105.18 governs the award of spousal support in divorce cases.

“‘[S]pousal support’ means any payment or payments to be made to a spouse or

former spouse, or to a third party for the benefit of a spouse or a former spouse, that

is both for sustenance and for support of the spouse or former spouse.” R.C.

3105.18(A). “In divorce and legal separation proceedings, upon the request of either

party and after the court determines the division or disbursement of property under

[R.C. 3105.171], the court of common pleas may award reasonable spousal support

to either party.” (Emphasis added.) R.C. 3105.18(B); see R.C. 3105.171(C)(3)

(“The court shall provide for an equitable division of marital property * * * prior to

making any award of spousal support * * *.”).

       {¶51} Here, by sustaining Melissa’s first assignment of error and directing

the trial court to use a different method of offsetting and dividing Melissa’s 401k

account, we have altered the division of Melissa and Patrick’s marital property. The

distribution of marital assets having been changed, the trial court must reexamine

its decision awarding spousal support to Patrick. See Herman I, 2021-Ohio-3876,

at ¶ 17; Salmon v. Salmon, 9th Dist. Summit No. 22745, 2006-Ohio-1557, ¶ 24;

Young v. Young, 146 Ohio App.3d 34, 38 (7th Dist.2001). That said, we take no

position on whether the trial court should ultimately award spousal support or on


                                         -32-
Case No. 12-22-01


the amount or duration of such an award. We simply find and direct that the trial

court must necessarily revisit the issue of spousal support, considering that the case

is already being remanded for a corrected and predicate determination of the

property division as per the directive of R.C. 3105.18(B).

       {¶52} For these reasons, Melissa’s second assignment of error is also

sustained.

E. Melissa’s Third Assignment of Error: Did the trial court err by failing to
incorporate all of the parties’ stipulations into its final judgment entry?

       {¶53} In her third assignment of error, Melissa argues that the trial court

erred by failing to incorporate all of the parties’ stipulations into its December 20,

2021 judgment entry. On October 1, 2020, at the first part of the final divorce

hearing, Melissa’s counsel discussed the parties’ stipulations, which apparently

included a stipulation regarding the disposition of sensitive videos and photographs.

Her counsel represented that the parties had agreed that “any videos that [the] parties

may have of each other, any videos or copies thereof, pictures, videos, et cetera,

copies thereof, will not be disseminated to any third party. If they have copies or

videos of each other that would place them in what would be an embarrassing or

compromising position, they agree to delete or cease those videos.” (Oct. 1, 2020

Tr. at 7). However, Melissa’s counsel later stated on the record that he did not

believe there was a stipulation concerning the sensitive videos and photographs, so

it is unclear whether there was a stipulation. (Oct. 1, 2020 Tr. at 55). Melissa

                                         -33-
Case No. 12-22-01


testified that she wanted the trial court to issue an order limiting the possession or

dissemination of any such media. (Oct. 1, 2020 Tr. at 55-56).

       {¶54} Regardless of whether there was a stipulation, the trial court failed to

address these items and their ultimate disposition in its December 20, 2021

judgment entry. These items were arguably marital property, and the trial court

must fully address all of the parties’ marital property when dividing the property.

See Smoyer v. Smoyer, 10th Dist. Franklin No. 18AP-365, 2019-Ohio-3461, ¶ 30-

34. Thus, to the extent the trial court failed to make some disposition of these items,

the trial court erred. On remand, the trial court must make provision for these items.

       {¶55} Melissa’s third assignment of error is sustained.

                                   IV. Conclusion

       {¶56} For the foregoing reasons, Patrick’s assignments of error are

overruled. However, having found error prejudicial to Melissa with respect to her

first, second, and third assignments of error, these assignments of error are

sustained. Consequently, we reverse the judgment of the Putnam County Court of

Common Pleas, Domestic Relations Division, as to the issues of the division of the

marital property, spousal support, and the videos and photographs and remand for

further proceedings consistent with this opinion. In all other respects, we affirm.

                                                Judgment Affirmed in Part, Reversed
                                                      in Part and Cause Remanded

MILLER, J., SHAW, J. and WILLAMOWSKI, J., concur.

                                         -34-